Exhibit 10.7.2

SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”) is made and
dated as of the 7th day of November, 2008, by and among the undersigned current
holders of certain Notes issued under the Amended and Restated Note Purchase
Agreement referred to in Recital A below, JOHN HANCOCK LIFE INSURANCE COMPANY as
collateral agent for the Noteholders (in such capacity, the “Collateral Agent”),
and UNIFIED GROCERS, INC. (formerly known as Unified Western Grocers, Inc.), a
California corporation (the “Company”).

RECITALS

A. Pursuant to that certain Amended and Restated Note Purchase Agreement dated
as of January 3, 2006, by and among the Company, the Collateral Agent and the
Purchasers named therein (as amended by Amendment to Note Purchase Agreement and
Consent dated as of December 19, 2006, as amended hereby and as further amended,
extended and replaced from time to time, the “Note Purchase Agreement,” and with
capitalized terms used herein and not otherwise defined used with the meanings
given such terms in the Note Purchase Agreement), the Company issued the Notes
and the Purchasers purchased the same on the terms and conditions set forth
therein.

B. The Company desires to amend section 8.6(a)(ii) in the Note Purchase
Agreement to allow for an increase in the Operating Line of Credit and to amend
section 8.6(f) to allow Distributions in respect of Class E shares of the
Company. The Collateral Agent and the Noteholders have agreed to such
amendments, subject to terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Operating Line. Section 8.6(a)(ii) of the Note Purchase Agreement is amended
to read in its entirety as follows:

 

  (ii) the Operating Line of Credit in an aggregate principal amount not to
exceed $275,000,000;

2. Series E Dividends. The first sentence of section 8.6(f) of the Note Purchase
Agreement is amended to read as follows:

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, or incur any liability to declare or make, any Restricted Payments other
than (i) Permitted Member Payments, (ii) Required Permitted Redemptions,
(iii) Distributions made by a Subsidiary of the Company to the Company or to
another Subsidiary of the Company, and (iv) dividends on its Class E shares, in
an amount not to exceed $2,000,000 in the aggregate in any Fiscal Year.

3. Amendment Effective Date. Upon delivery of a copy of this Amendment duly
executed by the Company, the Subsidiary Guarantors, the Collateral Agent and the
Required Noteholders, this Amendment shall be effective as of the day and year
first above written (the “Amendment Effective Date”).



--------------------------------------------------------------------------------

4. Reaffirmation of Debt Documents. The Company hereby affirms and agrees that:
(a) its execution and delivery of, and the performance of its obligations under,
this Amendment shall not in any way amend, impair, invalidate or otherwise
affect any of its obligations or the rights of the Collateral Agent or the
Noteholders under the Note Purchase Agreement and the other Debt Documents,
except as expressly set forth herein, (b) to the extent not expressly amended
hereby, the Note Purchase Agreement and the other Debt Documents remain in full
force and effect, and (c) the Security Documents continue to constitute a first
priority perfected Lien upon the Real Property and the Personal Property as to
the Obligations of the Company under the Note Purchase Agreement as amended
hereby, subject in each case to any Liens or other matters expressly permitted
by the Note Purchase Agreement.

5. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

6. Representations and Warranties. The Company and each Subsidiary Guarantor, by
executing this Amendment as provided below, each hereby represents and warrants
to the Collateral Agent and the Noteholders as follows:

(a) It has the requisite power and authority and the legal right to execute,
deliver and perform this Amendment and has taken all necessary action to
authorize the execution, delivery and performance of this Amendment.

(b) This Amendment has been duly executed and delivered on its behalf and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.

(c) At and as of the date hereof, there has not occurred any Default or Event of
Default.

(d) It has no existing claims, counterclaims, defenses, personal or otherwise,
or rights of setoff whatsoever with respect to any of the Debt Documents or
against the Collateral Agent or any of the Noteholders, whether arising out of
the Debt Documents or otherwise.

7. Consent of Subsidiary Guarantors. Each Subsidiary Guarantor, by acknowledging
and agreeing to this Amendment as provided below, hereby consents to this
Amendment, and agrees that (a) the execution and delivery by the Company of, and
the performance of its obligations under, this Amendment shall not in any way
amend, impair, invalidate or otherwise affect any of the obligations of such
Subsidiary Guarantor or the rights of Noteholders under any provisions of the
Subsidiary Guaranties, and (b) the Subsidiary Guaranties remain in full force
and effect, and such Subsidiary Guarantor has no defenses or offsets to any of
its obligations thereunder.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

UNIFIED WESTERN GROCERS, INC., a California corporation

By:

 

/s/ Christine Neal

Name

 

Christine Neal

Title

 

Vice President & Treasurer

GROCERS DEVELOPMENT CENTER, INC., a California corporation, as a Subsidiary
Guarantor (for purposes of sections 6 and 7 only)

By:

 

/s/ Christine Neal

Name

 

Christine Neal

Title

 

Vice President & Treasurer

CROWN GROCERS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 6 and 7 only)

By:

 

/s/ Christine Neal

Name

 

Christine Neal

Title

 

Vice President & Treasurer

SAV MAX FOODS, INC., a California corporation, as a Subsidiary Guarantor (for
purposes of sections 6 and 7 only)

By:

 

/s/ Christine Neal

Name

 

Christine Neal

Title

 

Vice President & Treasurer



--------------------------------------------------------------------------------

MARKET CENTRE (formerly known as GROCERS SPECIALTY COMPANY, a California
corporation), as a Subsidiary Guarantor (for purposes of sections 6 and 7 only)

By:

 

/s/ Christine Neal

Name

 

Christine Neal

Title

 

Vice President & Treasurer

JOHN HANCOCK LIFE INSURANCE COMPANY, as Collateral Agent and as a Noteholder

By:

 

/s/ Dwayne Bertrand

  Dwayne Bertrand   Managing Director JOHN HANCOCK VARIABLE LIFE INSURANCE
COMPANY, as a Noteholder

By:

 

/s/ Dwayne Bertrand

  Dwayne Bertrand   Authorized Signatory JOHN HANCOCK REASSURANCE COMPANY LTD.,
as a Noteholder

By:

 

/s/ Dwayne Bertrand

  Dwayne Bertrand   Authorized Signatory JPMORGAN CHASE BANK, not individually
but solely in its capacity as Directed Trustee for the SBC Master Pension Trust,
as a Noteholder

By:

 

 

  Name:   Title: